PER CURIAM.
We find no error in the cross-appeal or the second point on direct appeal. We find er*1288ror, however, in the trial court’s refusal to allow the jury to consider the issue of future medical expenses regardless of whether there was evidence to support a finding that a permanent injury was sustained. We reverse and remand for retrial on this issue only, which retrial should be guided by the supreme court’s rationale in Auto-Owners Ins. Co. v. Tompkins, 651 So.2d 89 (Fla.1995).
AFFIRMED IN PART; REVERSED IN PART.
HERSEY, GLICKSTEIN and POLEN, JJ., concur.